office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b05 posts-101101-09 uilc date date to ronald pinsky assistant division counsel tax litigation division counsel small_business self-employed sbse glenn deloirea program manager examination specialization technical guidance small_business self-employed sbse attn grace robertson from paul handleman chief branch office of the associate chief_counsel passthroughs special industries cc psi subject sec_42 low-income_housing_credit assessment of penalties under sec_42 this chief_counsel_advice responds to your request for assistance regarding sec_42 of the internal_revenue_code issue sec_1 under sec_6652 of the internal_revenue_code as referenced in sec_42 the penalty for a housing_credit_agency agency failing to timely submit the annual report is dollar_figure for each such failure is the penalty limited to dollar_figure for the failure_to_file form_8610 annual low-income_housing_credit agencies report only or is the penalty also assessed for failure_to_file each form_8609 low-income_housing_credit allocation and certification schedule a form carryover allocation of low-income_housing_credit and if applicable failure to provide information concerning buildings receiving disaster relief under revproc_2007_54 2007_31_irb_293 or revproc_95_28 1995_1_cb_704 which is required to be attached to form_8610 to meet the requirements of sec_42 b and c posts-101101-09 an agency filed an inaccurate form_8610 which includes certifications that the agency complied with the compliance monitoring requirements under sec_1_42-5 of the income_tax regulations and compliance notification requirements under sec_1_42-5 what sanctions are available for failure to comply with these requirements discussion under sec_42 each agency which allocates any housing_credit amount to any building for any calendar_year shall submit to the secretary at such time and in such manner as the secretary shall prescribe an annual report specifying a the amount of housing_credit amount allocated to each building for such year b sufficient information to identify each such building and the taxpayer with respect thereto and c such other information as the secretary may require the penalty under sec_6652 shall apply to any failure to submit the report required by the preceding sentence on the date prescribed therefor sec_6652 states that in the case of each failure to provide a certification as required by sec_142 at the time prescribed therefore unless it is shown that such failure is due to reasonable_cause and not to willful neglect there shall be paid on notice_and_demand of the secretary and in the same manner as tax by the person failing to provide such certification an amount equal to dollar_figure for each such failure under sec_1_42-1t of the temporary income_tax regulations the date prescribed for filing form_8610 is february 28th after the close of the calendar_year in which housing_credit was allocated to a qualified_low-income_building each agency uses form_8610 to provide the annual report to the service specifying the amount of housing_credit allocated during the calendar_year in combination with the form_8609 and schedule a form which are required to be attached to the form_8610 the form and schedule provide the means for each agency and the service to reconcile the allocations of credit for each building with the aggregate amount of credit available to the agency for allocation under the state housing_credit ceiling as defined in sec_42 each agency must not allocate more credit than it is authorized to allocate during the calendar_year form_8610 also requires an agency to certify under penalties of perjury that for the reporting year the state’s qualified_allocation_plan was in effect the agency was in compliance with compliance monitoring requirements under sec_42 and sec_1_42-5 and the agency fulfilled its noncompliance notification responsibilities under sec_1_42-5 sec_42 provides that housing_credit with respect to any building shall be zero unless credit was allocated pursuant to a qualified_allocation_plan one of the requirements for a qualified_allocation_plan under sec_42 is that the agency must monitor for compliance with the requirements of sec_42 posts-101101-09 conclusions because sec_42 specifies a requirement for only one annual report it is not possible to fine an agency multiple times for one year however if the report is inaccurate or incomplete eg missing required forms that make up the report or late the agency has not satisfied its duty under sec_42 and it may be fined dollar_figure regardless of the fact that an annual report was submitted as noted previously an agency must certify annually through form_8610 that it met its compliance monitoring responsibilities as part of its qualified_allocation_plan under sec_42 sec_42 provides that housing_credit with respect to any building shall be zero unless credit was allocated pursuant to a qualified_allocation_plan if upon review sbse determines that an agency is not meeting its compliance monitoring requirements or that the agency is not making allocations of credit pursuant to a qualified_allocation_plan as defined in sec_42 that meets the requirements under sec_42 then the service has the authority to reduce the amount of low-income_housing_credit allocated by an agency to a building to zero in accordance with sec_6110 this document may not be used or cited as precedent please call me at if you have any further questions about this matter
